IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. AP-76,234 & AP-76,235



                    EX PARTE JOHN EDISON LASHER, Applicant



              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. CM-01-192-1 AND CM-01-193-1
                  IN THE 278 TH JUDICIAL DISTRICT COURT
                           FROM LEON COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to one charge

of aggravated sexual assault of a child, and one charge of indecency with a child, and originally

received deferred adjudication community supervision. His guilt was later adjudicated, and he was

sentenced to life imprisonment for the aggravated sexual assault, and ten years’ imprisonment for

the indecency charge.
                                                                                                      2

       Applicant contends that he was denied his right to appeal through no fault of his own. His

trial counsel filed a motion to withdraw, and requested that appellate counsel be appointed. The trial

court granted the motion and appointed appellate counsel, but appellate counsel was not notified of

the appointment until the time for filing a notice of appeal had expired. The Tenth Court of Appeals

dismissed Applicant’s appeals as untimely. Lasher v. State, Nos. 10-07-00081-CR & 10-07-00082-

CR (Tex. App. – Waco, May 30, 2007).

       The trial court has determined that Applicant was denied the assistance of counsel during the

period for filing a notice of appeal, through no fault of his own. We find that Applicant did not have

any assistance of counsel during the time for filing a notice of appeal, and therefore he is entitled to

the opportunity to file an out-of-time appeal of the sentences imposed after adjudication of guilt in

Cause Nos. CM-01-192-1 and CM-01-193-1 from the 278th Judicial District Court of Leon County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated

as if the sentence had been imposed on the date on which the mandate of this Court issues. We hold

that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written

notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: September 30, 2009
Do Not Publish